Citation Nr: 0303216	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's diplopia is manifested by paroxysmal bouts 
of double vision about once a week, lasting approximately 20 
minutes. 

4.  The veteran's diplopia is temporarily corrected by use of 
a right eye patch or by 30 to 60 minutes of rest.


CONCLUSION OF LAW

The criteria for a compensable rating for diplopia have not 
been met.  38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.77, 4.84a, 
Diagnostic Code 6090 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2000 rating decision, a November 2000 statement of the 
case (SOC), and the February 2002 supplemental SOC, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  Letter dated in February 2001 
advised the veteran advised of his and the VA's respective 
duties in developing his claim for an increased rating.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the veteran has had the opportunity to submit 
evidence and argument in support of his appeal and he 
submitted statements and additional copies of service medical 
records.  The veteran has not indicated the existence of any 
outstanding Federal government record that could substantiate 
his claims.  Nor has he referred to any other records that 
could substantiate his claims.  With respect to the duty to 
assist, the Board finds that the evidence of record, which 
includes VA and service treatment records and VA medical 
examination reports, is sufficient to dispose of the issue on 
appeal.  

The veteran was afforded a thorough VA examination, including 
a Goldmann's visual fields chart.  All identified records 
have been associated with the claims file.  Since the RO has 
also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 
Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2002).  It is also 
necessary to evaluate the disability from the point of view 
that the veteran is working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2002).

An evaluation of the level of disability includes 
consideration of the appellant's ability to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2002).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Diplopia that is only occasional or that is correctable is 
not considered a disability.  38 C.F.R. § 4.77 (2002).

Compensable diplopia is evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (Diplopia (double vision)).  

Ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only 
one eye.  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye, while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and 
(c) equivalent to 20/200 visual acuity if it is down.  If the 
diplopia is from 21 to 30 degrees, it is rated (a) equivalent 
to 20/70 visual acuity if it is up; (b) equivalent to 20/100 
visual acuity if it is lateral; and (c) equivalent to 15/200 
visual acuity if it is down.  If the diplopia is central at 
20 degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (2002).

Historically, service medical records show that the veteran 
first sought treatment for complaints of double vision and 
blurred vision in early May 1987.  He reported that his 
double vision was more pronounced as he looked at objects at 
a distance.  At that time, a CT scan, a skull series, thyroid 
function tests, and Tensilon testing were done.  The results 
of the CT scan and skull series were interpreted to be 
negative.  The thyroid function tests and Tensilon testing 
were also negative.  The veteran underwent a lumbar puncture 
uneventfully and right abducens palsy was diagnosed.  
Ophthalmology prescribed prism glasses, but the veteran 
preferred an eye patch for his right eye, which corrected the 
condition temporarily.  The veteran had complaints of 
intermittent diplopia in June to August 1989 and he requested 
a medical waiver for on base housing due to his diplopia.  
Goldmann visual fields in July 1989 were full, both eyes.  
The impression was normal exam.  Magnetic resonance imaging 
(MRI) of the head was done in February 1992 and was 
interpreted to be a normal cranial MRI.  At that time the 
veteran had complaints of recurrent visual symptoms, 
including blurring and diplopia over the last six to seven 
years.

Post-service medical records indicate that the veteran 
underwent a VA compensation and pension (C&P) eye examination 
in July 1997.  He reported that his diplopia was primarily 
horizontal and occurred about once a week in the morning or 
in the afternoon.  He reported that his diplopia is relieved 
by 30 to 60 minutes of rest or by use of an eye patch.  The 
veteran denied diplopia at the time of the examination.  
Maddox rod testing revealed no diplopia.  Uncorrected 
distance visual acuity in the right eye was 20/20 +3 and in 
the left eye 20/20 +4.  Uncorrected near visual acuity in the 
right eye was 20/30 +2 and in the left eye 20/20.  

Holloman Air Force Base outpatient records show that the 
veteran complained of diplopia in August 1999.  He reported a 
history of diplopia of 14 years duration and a diagnosis of 
left and right abducens palsy.  He denied therapy.  He 
indicated constant slight blurry vision with paroxysmal bouts 
of diplopia superimposed.  He stated that the diplopia lasts 
about 20 minutes.  Physical examination indicated a normal 
fundoscopic exam and normal extra ocular movement.  Pupils 
were equal, round, and reactive to light.  

The veteran underwent a VA C&P eye examination in November 
1999.  He provided a history of headaches and blurring with 
horizontal diplopia occasionally, approximately once a week 
since 1985.  He denied a history of ocular trauma or ocular 
surgery.  He denied any history of diabetes, hypertension, or 
increased cholesterol.  Physical examination reflected the 
best visual acuity was 20/25 both eyes.  Applanation tension 
was normal, 15 in both eyes.  Inspection was normal.  Extra 
ocular muscles appeared normal in their movements.  Pupils 
were normal.  Slit lamp examination and ophthalmoscopy were 
normal both eyes.  Two areas of diplopia were charted on a 
Goldmann Perimeter Chart in December 1999.

Holloman Air Force Base outpatient records reflect the 
veteran presented in April 2000 for follow up of slightly 
elevated blood pressure and rash.  He had no specific 
complaints of diplopia or blurring, but the condition was 
noted as one of several active problems.  Fundoscopic exam of 
the eyes was normal.  The veteran presented for treatment on 
two occasions in September.  On the first occasion, he 
complained of blurred vision and left eye with redness over 3/4 
of the eye times two days.  The next day he presented with 
complaints of a recurring eye problem and blood leakage.  The 
veteran reported red eye and a history of blurred and double 
vision.  He indicated that his eyes were dry and itchy.  He 
denied any allergies or history of trauma to the eyes.  He 
disclosed that only the left eye gets red.  Visual 
examination showed 20/50 in the left eye and 20/20 in the 
right eye.  Visual acuity bilaterally was 20/25.  The veteran 
underwent a pre-appointment physical examination in March 
2001 for a Quality Assurance Specialist.  The Certificate of 
Medical Examination revealed a list of functional 
requirements essential to the duties of the position.  
Numbers 24 through 31, which pertained to sight, were not 
indicated.  The veteran denied having any medical disorder or 
physical impairment that would interfere in any way with the 
full performance of his duties.  Results of the physical 
examination indicated that the eyes were clear.  The 
examination was normal.

The veteran wrote by letter dated in March 2002, "This 
diplopia problems is not something that happens all the time.  
From one day to the next, I do not know.  Now wear glasses 
with a prism, take a pill, or on the other hand wear my eye 
patch."

II.  Analysis

A review of the medical record indicates that the veteran's 
service-connected diplopia is occasional and correctable.  As 
such, the veteran's service-connected diplopia is not 
considered disabling.  38 C.F.R. § 4.77.  Although areas of 
diplopia were charted in December 1999, the history of 
treatment shows the condition is temporary and recurrent.  
Service medical records revealed that the veteran used a 
prescribed eye patch over his right eye, which temporarily 
corrected his diplopia in May 1987.  Further supporting the 
intermittent or occasional nature of the veteran's diplopia 
are the Goldmann visual fields done in July 1989, which were 
full in both eyes, i.e., no diplopia was charted.  Maddox rod 
testing from July 1997 revealed no diplopia.  The veteran's 
subjective account of symptoms and history also support a 
noncompensable evaluation.  He reported in July 1997 that his 
diplopia occurred about once a week in the morning or in the 
afternoon and was relieved by 30 to 60 minutes of rest or by 
use of an eye patch.  At the time of the July 1997 C&P eye 
examination, the veteran disclosed that he was not currently 
experiencing diplopia.  In August 1989, the veteran had 
current complaints of "paroxysmal bouts of diplopia" 
usually lasting about 20 minutes.  The veteran confirmed the 
occasional nature of his diplopia when he was examined in 
November 1999.  The Board also notes that records from 2000 
are negative for current complaints of diplopia.  His eye 
complaints in April 2000 were diagnosed as subconjunctival 
hemorrhage; there was no diagnosis of diplopia at that time.  
Again, the veteran confirmed the intermittent nature of his 
service-connected diplopia in a letter to the VA dated in 
March 2002.

The Board is confident that the veteran is personally 
convinced that he has an increase in his service-connected 
diplopia that warrants a compensable evaluation.   
Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling.  As the record 
indicates both objective and subjective evidence of the 
occasional and correctable nature of the service-connected 
diplopia, the Board finds that a compensable evaluation is 
not warranted.  The medical evidence is overwhelmingly 
against the claim.  Accordingly, the benefit of the doubt is 
not for application.

The Board notes that the RO considered extraschedular rating 
and denied it on the basis that the evidence failed to show 
that the veteran's overall disability picture was so unusual 
and that he required frequent periods of hospitalizations 
beyond that contemplated by the schedular criteria.  The 
veteran was informed of this in the February 2000 
supplemental statement of the case.  

Although the RO expressly declined referral of this case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board would further note that the Court has not restricted 
the Board from confirming the RO's denial of an 
extraschedular rating on this basis.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.

The record does not demonstrate a basis for an extraschedular 
rating.  In the case at hand, the veteran's diplopia disorder 
has not required any hospitalization.  Although the veteran 
asserted in his statement dated in March 2002 that he has had 
"loss of work for months to days," he has submitted no 
evidence to support his assertion.  Furthermore, there is no 
medical evidence submitted that tends to show that the 
veteran's current employment is affected by the service-
connected diplopia or that he is limited in his employment 
due to service-connected disorder.  The Certificate of 
Medical Examination from March 2001 supports a contrary 
conclusion, that is, his service-connected diplopia does not 
affect his employment.  Accordingly, the Board finds that the 
veteran has not met the criteria for a compensable evaluation 
for diplopia.


ORDER

A compensable evaluation for diplopia is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

